Citation Nr: 9904419	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
disc disease with history of multiple surgeries, currently 
evaluated as 40 percent disabling. 

2.  Entitlement to a temporary total rating for a period of 
convalescence following lumbosacral surgery in March 1997, 
pursuant to 38 C.F.R. § 4.30 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956 and from April 1958 to August 1973.  

This appeal arises from a March 1995 rating decision in which 
the regional office (RO) granted service connection for 
lumbosacral disc disease, and evaluated the disability as 40 
percent disabling.  This appeal also arises from an August 
1997 rating decision in which the RO granted a temporary 
total rating for convalescence for the period from March 4 to 
May 30, 1997.

In an April 1998 report, the veteran's private physician 
indicated that the veteran was essentially permanently and 
totally disabled as a result of his service-connected low 
back disorder.  This raises the inferred issue of a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities.  As this issue is not 
properly before the Board of Veterans' Appeals (Board), it is 
referred to the regional office (RO) for appropriate action.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement); see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, No. 
96-1764 (U.S. Vet. App. Dec. 3, 1998).


REMAND

A review of the record demonstrates that the veteran's 
private physician, in an April 1998 report, indicated that 
the veteran had to wear a back brace to support his back.  He 
further reported that he needed the brace to control his 
pain.  As noted above, he also indicated that the veteran was 
essentially permanently and totally disabled from any gainful 
employment.  It appears that the veteran's back disability 
may have increased in severity subsequent to the last 
Department of Veterans Affairs (VA) examination.  

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  VA is obliged to 
afford veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

The Board further observes that the veteran, in a statement 
in support of claim dated in October 1998, requested that his 
claims folder be transferred back to the RO for local rating 
action on evidence that had recently been submitted to the 
VA.  In an undated communication from the RO, it was noted 
that the veteran was not waiving consideration by the RO of a 
Doctor's statement received at the RO after the claims folder 
had been transferred.  See 38 C.F.R. § 20.1304 (1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any low back disorder 
since February 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment, and 
all treatment records from Eric Widell, 
M.D.

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations of the low back to determine 
the nature and severity of his service-
connected lumbosacral disc disease with 
history of multiple surgeries.  The 
examinations should include all indicated 
tests and studies, including range of 
motion testing reported in degrees of 
arc, and electromyograph and nerve 
conduction velocity studies.  The 
orthopedic examiner should also report 
the normal ranges of motion for the low 
back.  The examination findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiners for review 
prior to the examinations. 

If loss of range of motion is present, 
the examiners should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the low back 
and lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected degenerative disc disease.  The 
examiners are also requested to comment 
on the absence or presence of the 
following: recurrent attacks with 
intermittent relief; symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc; little intermittent 
relief.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiners are also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected degenerative disc 
disease?  

	(b) Does the service-connected 
degenerative disc disease cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiners 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
degenerative disc disease, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
degenerative disc disease, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected degenerative disc 
disease.

The orthopedic examiner is further 
requested to render an opinion, following 
a thorough review of the file, as to 
length of period of convalescence, if 
any, beyond May 31, 1997, that was 
required as a result of the veteran's 
March 1997 surgery.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998)

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for degenerative 
disc disease.  The RO review should 
include consideration of all evidence 
received since the issuance of the last 
supplemental statement of the case, as 
well as the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, and 4.59, and 
DeLuca v. Brown.  The RO should also 
readjudicate the veteran's claim for a 
period of convalescence following 
lumbosacral surgery in March 1997, 
pursuant to 38 C.F.R. § 4.30, beyond May 
31, 1997.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

